COBB, Judge,
concurring in the result.
Christopher Deramus filed a petition for a writ of certiorari in which he attacked the Aabama Department of Corrections’ classification of him as a “heinous offender.” The circuit court restyled the petition as a petition for a writ of habeas corpus and, after conducting a hearing, denied the petition. This Court affirms the trial judge’s denial in an unpublished memorandum. I concur to affirm the circuit court’s denial of Deramus’s petition. However, I do not agree with the majority’s finding, albeit in an unpublished memorandum, *875that “[b]ecause the appellant did not choose the correct avenue to pursue relief, his petition should have been dismissed.” Deramus filed his petition in the circuit court of the county in which he is incarcerated. The circuit court correctly looked to the content of the petition and restyled it accordingly. See, e.g., Sims v. State, 625 So.2d 1192 (Ala.Crim.App.1993).
SHAW, J., concurs.